Title: From John Adams to Henry Laurens, 15 August 1782
From: Adams, John
To: Laurens, Henry



The Hague August 15. 1782
Dear Sir

By a certain anonimous Letter you have had a Specimen of the infernal Arts which have been and are practised, to create Misunderstandings among American Ministers. There has been an uninterupted succession of them ever since I have been in Europe. Whether they are to be attributed to Inventions of Our Ennemies or to Still baser Intrigues of pretended Friends, or to impudent Schemes of interested Candidates and Competitors for the little favours which American Ministers have Sometimes to bestow, or to all of these to gether I know not. The latter Supposition is most probable. Enough of this however.
It Seems that your Friend Oswald is Still at Paris and Fitzherbert has taken the Place of Grenville. He is Said to be authorised to treat with the four Powers at War with G. B. Pray what is your Opinion of this? Ought We to accept of Such Powers? Can We, consistently, treat with any Man who has not full Powers to treat with the Ministers of “the United States of America.”? I have one Thing to propose to you, Sir, in Confidence. It is, if you approve it, to endeavour to get Mr Jennings appointed Secretary to the Commission for Peace. I wish Congress would appoint him.
I can give you no News from hence, except that I have been happy enough to obtain a little Money for Congress So that by Christmas they may draw immediately as soon as they Send their Ratification of my Contract, for about Thirteen or Fourteen hundred Thousand Guilders. This, you may mention to Congress, or to any body else in America if you write. They Money is in hand of Messrs Willinks &c but cannot be drawn out, but by Congress, after the Receipt of the Ratification.
The Treaty of Commerce, will probably pass the States of Holland this day.

With invariable Esteem and Respect, I have the Honour to be, dear sir, your most obedient and most humble sert

